DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CRAIG CUPID (Reg. No. 61308) on August 16, 2022.

The application has been amended as follows:
1.-9.	(Cancelled)
10. 	(Currently Amended) An apparatus comprising:
a processor; and
a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the apparatus to operate as a first internet of things (IoT) server of a communications network, cause the first IoT server to provide a service for enabling secure importing of user profile data from a second IoT server, the processor configured to implement the service by effectuating operations comprising:
receiving a request associated with a user, wherein the request is to import profile data of the user for one or more devices in a home of the user;
sending a request to a second IoT server connected with the one or more devices to import profile data associated with the one or more devices in the home of the user;
receiving a response from the second IoT server, the response comprising aliased profile data of the user for the one or more devices, wherein the second IoT server substitutes personally identifiable information within the profile data of the user with non-personally identifiable alias information;
identifying one or more devices in the received profile data of the user that match one or more types of available devices connected with the first IoT server;
sending a notification asking for consent to store the profile data of the user and apply it to the one or more devices, wherein the stored profile data of the user is encrypted based on a password received from the user, wherein the service receives a temporary key from the user, wherein the first IoT server uses the temporary key to establish trust with a second server for importing profile data of the user;
receiving consent authorized by the user;
storing the aliased profile of the user; 
sending a request to configure the one or more devices with information from the stored aliased profile data of the user; 
detecting a trigger erasure condition for the profile data of the user;
erasing the stored aliased profile data of the user; and 
sending a request to reset the one or more devices.

11. 	(Previously Presented) The apparatus of claim 10, wherein the first internet of things (IoT) server is connected with IoT devices in a foreign location.

12. 	(Previously Presented) The apparatus of claim 11, wherein the foreign location is a hotel. 

13.   	(Canceled)

(Canceled)

15.	(Previously Presented) The apparatus of claim 10, wherein the foreign location of the user is defined by a threshold frequency of use of the foreign location. 

16.	(Currently Amended) A method comprising:
receiving a request associated with a user, wherein the request is to import profile data of the user for one or more devices in a home of the user;
sending a request to a second IoT server connected with the one or more devices to import profile data associated with the one or more devices in the home of the user;
receiving a response from the second IoT server, the response comprising aliased profile data of the user for the one or more devices, wherein the second IoT server substitutes personally identifiable information within the profile data of the user with non-personally identifiable alias information;
identifying one or more devices in the received profile data of the user that match one or more types of available devices connected with a first IoT server;
sending a notification asking for consent to store the profile data of the user and apply it to the one or more devices, wherein the stored profile data of the user is encrypted based on a password received from the user, wherein the service receives a temporary key from the user, wherein the first IoT server uses the temporary key to establish trust with a second server for importing profile data of the user;
receiving consent authorized by the user;
storing the aliased profile of the user; 
sending a request to configure the one or more devices with information from the stored aliased profile data of the user; 
detecting a trigger erasure condition for the profile data of the user;
erasing the stored aliased profile data of the user; and
sending a request to reset the one or more devices.

17. 	(Previously Presented) The method of claim 16, wherein the apparatus is the first IoT server.

18. 	(Previously Presented) The method of claim 16, wherein the first IoT server is connected with IoT devices in a foreign location. 

19.	(Previously Presented) The method of claim 18, wherein the foreign location is a hotel. 

20. 	(Canceled) 

21. 	(Canceled) 

22.	(Currently Amended) A computer readable storage medium that is not a signal storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising:
receiving a request associated with a user, wherein the request is to import profile data of the user for one or more devices in a home of the user;
sending a request to a second IoT server connected with the one or more devices to import profile data associated with the one or more devices in the home of the user;
receiving a response from the second IoT server, the response comprising aliased profile data of the user for the one or more devices, wherein the second IoT server substitutes personally identifiable information within the profile data of the user with non-personally identifiable alias information;
identifying one or more devices in the received profile data of the user that match one or more types of available devices connected with a first IoT server;
sending a notification asking for consent to store the profile data of the user and apply it to the one or more devices, wherein the stored profile data of the user is encrypted based on a password received from the user, wherein the service receives a temporary key from the user, wherein the first IoT server uses the temporary key to establish trust with a second server for importing profile data of the user;
receiving consent authorized by the user;
storing the aliased profile of the user; 
sending a request to configure the one or more devices with information from the stored aliased profile data of the user; 
detecting a trigger erasure condition for the profile data of the user;
erasing the stored aliased profile data of the user; and
sending a request to reset the one or more devices.

23.	(Previously Presented) The computer readable storage medium of claim 22, wherein the apparatus is the first IoT server.

24.	(Previously Presented) The computer readable storage medium of claim 22, wherein the first IoT server is connected with IoT devices in a foreign location. 

25. 	(Previously Presented) The computer readable storage medium of claim 22, wherein the previous location of the user is an office of the user.

26. 	(Previously Presented) The computer readable storage medium of claim 22, wherein the foreign location is a hotel. 

27.	(Canceled) 

Allowable Subject Matter
Claims 10-12, 15-19, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 10, 16, and 22, among other things, teach an apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the apparatus to operate as a first internet of things (IoT) server of a communications network, cause the first IoT server to provide a service for enabling secure importing of user profile data from a second IoT server, the processor configured to implement the service by effectuating operations comprising: receiving a request associated with a user, wherein the request is to import profile data of the user for one or more devices in a home of the user; sending a request to a second IoT server connected with the one or more devices to import profile data associated with the one or more devices in the home of the user; receiving a response from the second IoT server, the response comprising aliased profile data of the user for the one or more devices, wherein the second IoT server substitutes personally identifiable information within the profile data of the user with non-personally identifiable alias information; identifying one or more devices in the received profile data of the user that match one or more types of available devices connected with the first IoT server; sending a notification asking for consent to store the profile data of the user and apply it to the one or more devices, wherein the stored profile data of the user is encrypted based on a password received from the user, wherein the service receives a temporary key from the user, wherein the first IoT server uses the temporary key to establish trust with a second server for importing profile data of the user; receiving consent authorized by the user; storing the aliased profile of the user; sending a request to configure the one or more devices with information from the stored aliased profile data of the user; detecting a trigger erasure condition for the profile data of the user; erasing the stored aliased profile data of the user; and sending a request to reset the one or more devices. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449